         Case 1:18-cr-00492-PGG Document 112 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                  ORDER
             -against-
                                                             18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Defendant Claudius English will take place on

February 3, 2021 at 12:00 p.m. With Defendant’s consent, the sentencing will take

place by telephone.

               By January 19, 2021, the Government will file a proposed order of

restitution, along with a letter justifying the amounts the Government seeks. If Defendant

objects to the Government’s proposed order of restitution, he will file an opposition letter

by January 26, 2021.

               With respect to the February 3, 2021 sentencing, the parties are directed to

dial 888-363-4749 to participate, and to enter the access code 6212642. The press and

public may obtain access to the telephone hearing by dialing the same number and using

the same access code. The Court is holding multiple telephone conferences on this date.

The parties should call in at the scheduled time and wait on the line for their case to be

called. At that time, the Court will un-mute the parties’ lines. Two days before the

sentencing hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties
        Case 1:18-cr-00492-PGG Document 112 Filed 01/04/21 Page 2 of 2




will be using to dial into the hearing so that the Court knows which numbers to un-mute.

The email should include the case name and case number in the subject line.

Dated: New York, New York
       January 4, 2021




                                               2
